IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ERIE INSURANCE EXCHANGE,                   : No. 123 MAL 2019
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
PATRICIA NEISHEL AND STANLEY               :
NEISHEL, JR.,                              :
                                           :
                   Petitioners             :


                                     ORDER



PER CURIAM

     AND NOW, this 14th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.